DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohstall et al. (U.S. Patent Application Publication 2018/0359411).
Regarding claim 1, Kohstall et al. discloses a photographing control method comprising: receiving, from a control terminal, a photographing parameter for a trajectory point (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input); obtaining mobile-platform attitude data for the trajectory point (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input); establishing a correspondence relationship between the photographing parameter for the trajectory point and the mobile-platform attitude data for the trajectory point (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input); and in response to detecting that a current operation attitude of a mobile platform matches the mobile-platform attitude data for the trajectory point, controlling a photographing device of the mobile platform to perform photographing according to the photographing parameter (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 2, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: obtaining the mobile-platform attitude data for the trajectory point includes capturing the mobile-platform attitude data for the trajectory point through an attitude sensor (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates)); and the trajectory point is determined by the control terminal in response to detecting a trajectory point selection operation (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 3, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: the mobile platform further includes a motor (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally); and controlling the photographing device to perform photographing according to the photographing parameter includes: sending a photographing parameter adjustment instruction to the motor according to the photographing parameter, such that the motor adjusts the photographing parameter of the photographing device according to the photographing parameter adjustment instruction, the photographing parameter adjustment instruction instructing the motor to perform at least one of: adjusting a focus of the photographing device to a target focus; adjusting a focal length of the photographing device to a target focal length; or adjusting an exposure value of the photographing device to a target exposure value; and controlling the photographing device to perform photographing according to the photographing parameter that has been adjusted (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 4, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein controlling the photographing device to perform photographing according to the photographing parameter includes: sending a corresponding value of the photographing parameter to the photographing device such that the photographing device adjusts the photographing parameter of the photographing device from a current value to the corresponding value; and controlling the photographing device to perform photographing according to the photographing parameter that has been adjusted (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 5, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: sending a photographing status of the photographing device to the control terminal; receiving, from the control terminal, a photographing parameter adjustment instruction determined by the control terminal in response to detecting a photographing parameter adjustment operation; and adjusting the photographing parameter of the photographing device according to the photographing parameter adjustment instruction (Fig. 1 – photographing status; Fig. 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 6, Kohstall et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein: the trajectory point is one of one or more trajectory points; the photographing parameter adjustment instruction includes a target trajectory point of the one or more trajectory points and an adjustment parameter corresponding to the target trajectory point; the photographing status includes photographing progress; and adjusting the photographing parameter of the photographing device according to the photographing parameter adjustment instruction includes: in response to the photographing progress indicating that the photographing device has completed photographing, updating a value of the photographing parameter corresponding to mobile-platform attitude data for the target trajectory point according to the photographing parameter adjustment instruction; and in a process of the mobile platform passing through the one or more trajectory points again, controlling the photographing device to perform photographing with an updated value of the photographing parameter corresponding to the target trajectory point in response to the current operation attitude of the mobile platform matching the mobile-platform attitude data for the target trajectory point (Fig. 1 – photographing status; Fig. 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 7, Kohstall et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein: the photographing parameter adjustment instruction includes an adjustment parameter; the photographing status includes photographing progress; and adjusting the photographing parameter of the photographing device according to the photographing parameter adjustment instruction includes: in response to the photographing progress indicating that the photographing device is in a photographing process, adjusting a current photographing parameter to the adjustment parameter, such that the photographing device performs photographing with the adjustment parameter (Fig. 1 – photographing status; Fig. 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 8, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: the trajectory point is one of a plurality trajectory points; and controlling the photographing device to perform photographing according to the photographing parameter includes: obtaining a first trajectory point and a second trajectory point from the plurality of trajectory points; determining a reference trajectory point and a reference value of the photographing parameter corresponding to the reference trajectory point, the reference value of the photographing parameter being larger than a first value of the photographing parameter corresponding to the first trajectory point and smaller than a second value of the photographing parameter corresponding to the second trajectory point; and in a process of moving from the first trajectory point to the second trajectory point through the reference trajectory point, controlling the photographing device to perform photographing according to the first value of the photographing parameter, the reference value of the photographing parameter, and the second value of the photographing parameter (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 9, Kohstall et al. discloses a mobile platform comprising: a photographing device (Figs. 1 and 4); a memory storing program codes; and a processor configured to execute the program codes to: receive, from a control terminal, a photographing parameter for a trajectory point (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input); obtain mobile-platform attitude data for the trajectory point (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input); establish a correspondence relationship between the photographing parameter for the trajectory point and the mobile-platform attitude data for the trajectory point (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input); and in response to detecting that a current operation attitude of the mobile platform matches the mobile-platform attitude data for the trajectory point, control the photographing device to perform photographing according to the photographing parameter (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 10, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein: the processor is further configured to execute the program codes to capture the mobile-platform attitude data for the trajectory point through an attitude sensor (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates)); and the trajectory point is determined by the control terminal in response to detecting a trajectory point selection operation (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 11, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 9 including that the mobile platform further comprises: a motor (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally); wherein the processor is further configured to execute the program codes to: send a photographing parameter adjustment instruction to the motor according to the photographing parameter, such that the motor adjusts the photographing parameter of the photographing device according to the photographing parameter adjustment instruction, the photographing parameter adjustment instruction instructing the motor to perform at least one of: adjusting a focus of the photographing device to a target focus; adjusting a focal length of the photographing device to a target focal length; or adjusting an exposure value of the photographing device to a target exposure value; and control the photographing device to perform photographing according to the photographing parameter that has been adjusted (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 12, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the processor is further configured to execute the program codes to: send a corresponding value of the photographing parameter to the photographing device such that the photographing device adjusts the photographing parameter of the photographing device from a current value to the corresponding value; and control the photographing device to perform photographing according to the photographing parameter that has been adjusted (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 13, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the processor is further configured to execute the program codes to: send a photographing status of the photographing device to the control terminal; receive, from the control terminal, a photographing parameter adjustment instruction determined by the control terminal in response to detecting a photographing parameter adjustment operation; and adjust the photographing parameter of the photographing device according to the photographing parameter adjustment instruction (Fig. 1 – photographing status; Fig. 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 14, Kohstall et al. discloses all of the limitations as previously discussed with respect to claims 9 and 13 including that wherein: the trajectory point is one of one or more trajectory points; the photographing parameter adjustment instruction includes a target trajectory point of the one or more trajectory points and an adjustment parameter corresponding to the target trajectory point; the photographing status includes photographing progress; and the processor is further configured to execute the program codes to: in response to the photographing progress indicating that the photographing device has completed photographing, update a value of the photographing parameter corresponding to mobile-platform attitude data for the target trajectory point according to the photographing parameter adjustment instruction; and in a process of the mobile platform passing through the one or more trajectory points again, control the photographing device to perform photographing with an updated value of the photographing parameter corresponding to the target trajectory point in response to the current operation attitude of the mobile platform matching the mobile-platform attitude data for the target trajectory point (Fig. 1 – photographing status; Fig. 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).
Regarding claim 15, Kohstall et al. discloses all of the limitations as previously discussed with respect to claims 9 and 13 including that wherein: the photographing parameter adjustment instruction includes an adjustment parameter; the photographing status includes photographing progress; and the processor is further configured to execute the program codes to: in response to the photographing progress indicating that the photographing device is in a photographing process, adjust a current photographing parameter to the adjustment parameter, such that the photographing device performs photographing with the adjustment parameter (Fig. 1 – photographing status; Fig. 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 16, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein: the trajectory point is one of a plurality trajectory points; and the processor is further configured to execute the program codes to: obtain a first trajectory point and a second trajectory point from the plurality of trajectory points; determine a reference trajectory point and a reference value of the photographing parameter corresponding to the reference trajectory point, the reference value of the photographing parameter being larger than a first value of the photographing parameter corresponding to the first trajectory point and smaller than a second value of the photographing parameter corresponding to the second trajectory point; and in a process of moving from the first trajectory point to the second trajectory point through the reference trajectory point, control the photographing device to perform photographing according to the first value of the photographing parameter, the reference value of the photographing parameter, and the second value of the photographing parameter (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 17, Kohstall et al. discloses a control device comprising: a memory storing program codes (Figs. 1 and 4); and a processor configured to execute the program codes to: in response to detecting a trajectory point selection operation, set a current position of a mobile platform as a trajectory point (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input); in response to detecting a photographing parameter setting operation for the trajectory point, set a photographing parameter for the trajectory point; and send the photographing parameter for the trajectory point to the mobile platform (Figs. 1 and 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  
Regarding claim 18, Kohstall et al. discloses all of the limitations as previously discussed with respect to claim 17 including that wherein the processor is further configured to execute the program codes to: receive a photographing status of a photographing device detected by the mobile platform; display the photographing status; and in response to detecting a photographing parameter adjustment operation input, send a photographing parameter adjustment instruction to the mobile platform (Fig. 1 – photographing status; Fig. 4; paragraph [0013] – the technology can be implemented on or in a moving platform such as a motorized tripod or an unmanned aerial vehicle (UAV) – in such an implementation, the technology can direct the moving platform to a target position and orientation to capture an image with target camera settings – for example, in addition to moving or repositioning via the movement devices or via the moving platform, the camera can have a flash to control lighting and/or a zoom lens for adjusting focal length – in some embodiments, zooming or focusing can be performed mechanically and/or digitally; paragraph [0016] – the system can determine the distance between the subjects and the camera based on the size of faces or objects in the image, the settings of the camera, and/or the characteristics of the camera lens(es) - for example, the system can use pressure sensor data and/or Global Positioning System (GPS) data to determine position, terrain, and/or altitude (e.g. to indicate that the image is from a beach or a mountain) - the system can use location data to help determine whether the photo should be adjusted to accommodate indoor or outdoor conditions or other landmarks, such as forests, oceans, cities, parks, and/or tourist destinations; paragraph [0017] – the parameters representing the characteristics of the preview image 114 are communicated to a controller or adjustment function 140 – the parameters of the preview image 114 can be described as what the image “is” and what the characteristics “are” – other input to the adjustment function 140 includes target parameters 145, which represent what the parameters “should be”; parameter [0018] – the target characteristics or target parameters 145 associated with what the image should be are determined from heuristics stored on the camera 110 or retrieved from a remote source (e.g., wirelessly or via periodic firmware or software updates); paragraph [0019] – based on the parameters representing what the preview image 114 is and the target parameters 145 associated with a desired image style (e.g., an optimal or target image), the adjustment function 140 determines how the camera 110 should be adjusted (e.g., moved, tilted, focused, etc.) - in some embodiments, the adjustment function 140 provides a control signal or control data 150 to the camera 110 so that the camera 110 can point, reposition, or otherwise adjust to match the target parameters 145 provided by the heuristics - in further embodiments, the control data 150 can also include instructions related to exposure, flash, shutter speed, aperture, ISO, white balance, focus, focal length, timing, and/or other aspects of photography; paragraph [0020] – the control loop 100 adjusts the camera 110 until the preview image 114 complies with, or is within an acceptable margin of compliance with, the target parameters 145; paragraph [0021] - the control loop 100 can control or adjust various parameters associated with additional classifications and sub-classifications to operate the camera 110, and it can adjust more than one parameter at a time – for example, additional parameters can include the position of the subjects (e.g., based on the size of the subject in the photo and/or the distance from the camera), the direction, color, type, and/or intensity of lighting (e.g., electric or natural), and the presence or absence of obstacles or elements in the foreground and/or background (e.g. rocks, trees, walls, etc.) - additional target classifications, parameters, or variables can be identified over time by the system or by human input).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohstall et al. (U.S. Patent Application Publication 2018/0359411) in view of Zhou et al. (GB 2553631 A).
Regarding claim 19, Kohstall et al. discloses all of the limitations as previously discussed with respect to claims 17 and 18, but fails to disclose that wherein the processor is further configured to execute the program codes to: detect a setting operation for a time-lapse photographing; and set a duration of the time-lapse photographing according to the setting operation.
Referring to the Zhou et al. reference, Zhou et al. discloses a control device comprising: wherein the processor is further configured to execute the program codes to: detect a setting operation for a time-lapse photographing (page 1, lines 29-31 – non-invasive remote sensors and aerial imaging devices, such as unmanned aerial vehicles (UAVs) and blimps, are being used to study crop performance and field variability; page 18, lines 10-19 – imaging frequency and duration – the user then set up imaging dates and create folders for capturing and saving time-lapse series); and set a duration of the time-lapse photographing according to the setting operation (page 1, lines 29-31 – non-invasive remote sensors and aerial imaging devices, such as unmanned aerial vehicles (UAVs) and blimps, are being used to study crop performance and field variability; page 18, lines 10-19 – imaging frequency and duration – the user then set up imaging dates and create folders for capturing and saving time-lapse series).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included time-lapse photography as disclosed by Zhou et al. in the device disclosed by Kohstall et al. in order to easily capture change or movement that occurs over a period of time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silva et al. (U.S. Patent Application Publication 2019/0094863) discloses systems and methods for a multipoint cable cam (MPCC) of an aerial vehicle such as a UAV.  A method includes operations of receiving user input associated with a predetermined drone path and correlating the received user input with stored global positioning satellite (GPS) data to generate one or more virtual waypoints along the predetermined path.  The predetermined path may be a drone path and/or a camera path, whereby the drone path is the path set by the user for the drone to follow, and the camera path is the path set by the user for the camera to follow (paragraph [0004]).  A user may manually fly UAV 100 to one or more waypoint locations and set keyframes of the target subject material.  At each waypoint, the user can define the camera angle, yaw angle of the UAV 100, and gimbal tilt.  The waypoint GPS position and altitude are recorded at each waypoint location.  Once all the waypoints are defined and marked, the user may activate an autonomous flight by indicating three or more waypoints to generate the desired flight trajectory (paragraph [0052]).  The remote controller 112 correlates the user input with stored GPS data to generate virtual waypoints 720.  The virtual waypoints are generated along the drone path 540 as defined by the user.  Each virtual waypoint includes at least a GPS position that includes latitude data, longitude data, elevation data, altitude data, and any relevant map metadata (paragraph [0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 2, 2022